Citation Nr: 1214664	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  06-15 232	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Mary Anne Royale, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to March 1972 and from October 1977 to May 1984.  Because the Veteran received an other than honorable discharge for his second period of active service, receipt of VA benefits is barred for that period of service.  See 38 C.F.R. § 3.1(n)(1), 3.12(d)(4) (2011).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  An RO hearing was held in September 2007 on the Veteran's claim and a copy of the hearing transcript has been added to the record.  A Travel Board hearing was held at the RO in March 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

In August 2009 and in March 2011, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 1970 to March 1972 and from October 1977 to May 1984.

2.	On March 1, 2012, the Board received notification from the appellant, through his attorney, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his attorney, has withdrawn this appeal; thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


